DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Claims 91-93, 101, 104, 106-108, and 117 are deemed to have an effective filing date of November 14, 2016. Claims 94-100, 102-103, 105, 109-116 are deemed to have an effective filing date as of December 15, 2020 as the claimed features in a muscle stimulation embodiment are not disclosed in the earlier parent applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 recites that “during the first phase and the second phase…, said stimulation unit generates a voltage at an anode that is higher than a voltage at the cathode” (lines 5-7) and “said stimulation unit delivers a larger amount of electrical charge in the second phase of the asymmetric biphasic electrical pulse than the amount using the same anode voltage in both phases of the asymmetric biphasic electrical pulses” (lines 9-14). It is unclear how a voltage at an anode is higher than a voltage at a cathode during the phases of the asymmetric biphasic electrical pulse, and also, the same anode voltage settings in both phases (anode and cathode phases)? Does the cathode phase have an anode voltage setting? It appears that the same voltage setting is the voltage at the anode in lines 5-7. Claims 107 has a similar problem in that the same anode voltage is used during the first and second phases of the asymmetric biphasic electrical pulse (lines 10-11) and a voltage difference is generated between an anode voltage and a cathode voltage (lines 5-6). If the cathode voltage is the same as the anode voltage, how can there be a voltage difference generated?
Claims 92 and 108, line 3, includes the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.
	Claims 93-105, and 109-116 are rejected as being indefinite because they depend from an indefinite claim.

Allowable Subject Matter
Claims 91, 106-107, and 117 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 92-105 and 108-116 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the language of the claims is indefinite, the Examiner was not able to find a muscle stimulator that generates a biphasic signal where a voltage at an anode is higher than a voltage at the cathode and the amplitude or absolute voltage of first and second phase is the same (claims 91 and 107); or the anode voltage in the second phase is no greater than the anode voltage in the first phase as shown in Figs. 4-6 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2014/0343625 to O’Laighin et al. is directed to a muscle stimulation device for providing transcutaneous electrical muscle stimulation to a user (e.g., paragraph [0009]), which comprises a stimulation unit for electrically stimulating muscles using a biphasic electrical pulse (e.g., paragraph [0063]), a control unit for controlling the stimulation and an electrode array (see abstract).
US Patent Application Publication No. 2014/0336725 to Nogueira et al. is directed to a cochlear implant which uses asymmetric biphasic electrical pulses (e.g., 
US Patent Application Publication No. 2014/0005759 to Fahey et al. is directed to devices and systems for stimulation of tissues including muscles and/or nerves (e.g., abstract and paragraph [0005]) comprising a stimulation unit uses a pulse train of a series of asymmetric, biphasic square waves (e.g., paragraphs [0131] and [0255]), a control unit for controlling the stimulation unit (e.g., paragraphs [0020] and [0145]-[0146]) and an electrode array connectable to the stimulation unit and comprising a substrate and at least two electrodes (e.g., Fig. 13a, 2011 and paragraph [0178]). 
	US Patent No. 6,141,587 to Mower is directed to biphasic muscle stimulation where an anodal phase is delivered first, followed by a cathodal stimulator where the voltage is higher in the anodal phase, as it is a positive number, than a voltage in the cathodal phase (see Fig. 3 and abstract). Mower discloses that the first phase is longer in duration that that of the second phase (e.g., Fig. 3: asymmetric biphasic stimulation), suggests that the electrical charge of the first phase is smaller than that of the second phase (e.g., Fig. 4), and discloses that the absolute voltage levels are not the same or the cathodal phase has a higher absolute value of its voltage than that of the anodal phase (column 5, lines 23-53).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792